Citation Nr: 1031220	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-28 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease, chronic low back pain  

2. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1942 to January 
1946.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he injured his right knee during 
Landing Craft School (Amphibious Force, Pacific Fleet) in October 
1943.  See VA Form 21-4138, May 2008.  He asserts that his knee 
was re-injured when he was hit by incoming mortar rounds during 
the invasion of Marshall Islands in 1944.  This injury apparently 
consists of residual (shrapnel) scars to the right knee.  See 
Notice of Disagreement, October 2008.  

With respect to the back claim, the Veteran contends that he 
slipped and fell from the deck while serving aboard a "landing 
aircraft," and thereby "fractured" his vertebrae.  See VA Form 
9, July 2009; see also VA Form 21-4138, October 2008.  

The Veteran's personnel records confirm that he was a Motor 
Mechanist's Mate in the U.S. Navy, and that he attended Landing 
Craft School in October 1943.  The records also show that he 
participated in the Aleutian Campaign (1943), the Reoccupation of 
Kiska Island, Alaska (1943), and the Marshall Island invasion 
(May 1944).  

There is no mention in the Veteran's service treatment records 
(STRs) of the above-described injuries.  There is also a 
significant lapse in time between the Veteran's 1946 separation 
and the first documented medical reports of his disabilities.  
For instance, the first evidence of a back disability is not 
shown until 1979.  At that time, Dr. M. R., a private physician, 
submitted a letter indicating that he had treated the Veteran for 
herniated disc syndrome and acute lumbosacral strain in 1962, 
1964, 1966, and 1979.  No opinion as to etiology was offered.  
With respect to the right knee, VA treatment records dated in 
2007 indicate that the Veteran underwent a (bilateral) total knee 
replacement sometime in the 1990's.  Currently, the record 
contains no medical evidence of a right knee disability prior to 
this time, although further development of the record is required 
in this regard, as explained below.  

In any event, the Veteran has presented consistent, credible, and 
detailed accounts of the accidents.  His factual recitation as to 
in-service injuries are accepted as true.  Moreover, the Veteran 
is competent to state that he has had right knee and back pain 
since service.  Indeed, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006), held that lay evidence presented by a 
Veteran concerning his continuity of symptoms after service may 
generally be considered credible and ultimately competent, 
regardless of a lack of contemporaneous medical evidence.

However, the Veteran is not competent to offer a medical opinion 
on the etiology of his knee and back pain. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the current 
diagnoses of "degenerative joint disease, chronic low back 
pain," and status-post total knee replacement/arthroscopy, and 
further considering the Veteran's assertions that he has 
experienced knee and back pain since service, the Veteran must be 
accorded a VA orthopedic examination to determine the nature, 
extent and etiology of any right knee and back conditions. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).



It appears that the Veteran has received both VA and private 
treatment for his claimed disabilities since his separation from 
service in 1946.  Unfortunately, the record currently contains no 
VA treatment records dated prior to 2006.  Upon remand, the RO 
must obtain any additional VA treatment records pertaining to the 
claimed knee and/or back conditions dated from 1946 to 2006.  

Recent VA treatment records also indicate that the Veteran 
receives routine private medical treatment from Dr. Messerano in 
Delray, Florida.  On remand, the RO should attempt to obtain 
these, and any other relevant, private treatment records 
identified by the Veteran.  

In a statement received in June 2010, the Veteran requested to 
appear personally in front of the Board.  Accordingly, the case 
is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO must obtain any additional VA and 
non-VA treatment records identified by the 
Veteran.  In particular, the RO must ask the 
Veteran to identify the VA Medical Facility 
(or facilities) at which he has been treated 
(for knee and back problems) from 1946 to 
2006, and to identify and provide an executed 
release and consent form for private 
treatment records concerning any private 
treatment he has received for knee and/or 
back problems, including from Dr. Messerano 
of Delray, Florida.  

Moreover, according to the most recent VA 
treatment records, the Veteran underwent 
arthroscopy and a total knee replacement 
(bilateral) sometime in the 1990's.  It is 
unclear if he received such treatment at a VA 
facility or 


private facility.  In this regard, the RO 
should ask the Veteran to identify where he 
received all prior knee treatment, including 
the arthroscopic surgery, total knee 
replacement, and any treatment leading up to 
such procedures.  Those records should also 
be obtained if possible, as indicated above.   

The RO must perform all follow up indicated 
and document negative responses.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, the 
RO must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts that 
the RO made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity to 
respond.

2.  After the above development is 
accomplished, provide the Veteran with a VA 
orthopedic examination by an appropriate 
medical professional to determine the nature 
and etiology of each of the Veteran's claimed 
disabilities, which include a back 
disability and a right knee disability.  The 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction with 
the requested study.  The examiner should 
provide an opinion, with adequate rationale:

As to whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that any back disability or right knee 
disability (to include a right knee scar 
or other residual injury claimed as due 
to a shrapnel wound) that is currently 
present began during service or is 
etiologically related to any incident of 
active service, to include falling on his 
right knee during Landing Craft School; a 
shrapnel wound to the right knee as a result 
of a mortar attack; and/or falling from the 
deck of a ship onto his back.  

Because the Veteran is competent to report 
that he injured his back and knee in-service 
and that he has continuously experienced 
back/knee pain since that time, as this 
requires only personal knowledge, not medical 
expertise, as it comes to him through his 
senses, the examiner must specifically 
address the Veteran's claims of in-service 
injuries.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was 
inadequate where the examiner did not comment 
on the Veteran's report of in- service injury 
and instead relied on the absence of evidence 
in the Veteran's service treatment records 
(STRs) to provide a negative opinion).  
Describe all scars of the knee in detail.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3. After completion of the, schedule hearing 
before a member of Board on the Veteran's 
behalf.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



